 In the Matter of TRUCK WELDING COMPANY, INC.andUNITED BROTH-ERHOODOF WELDORS, CUTTERS, & HELPERS OF AMERICACase No. R-569- Decided August 14, 19/Jurisdiction: truck equipment manufacturing industry.Investigation and Certification of Representatives:existence of question: te-fusal to accord union recognition ; conflicting claims of rival representatives ;contracts automatically renewed after filing of petitionheldno bar; electionnecessary.Unit Appropriate for Collective Bargaining:unit confined to weldersheldap-propriate, in view of consistent recognition of such employeesas a separategroup.Bayley, Fite, Martin ct Shorts,byMr. Bruce Shorts, Jr.,of Seattle,Wash., for the Company.-Houghton, Cluck cfi Coughlin,byMr. Paul Coughlin,of Seattle,Wash., andMr. Nathan J. Kaplan,of Chicago, Ill., for the United.Mr. L. Presley Gill,of Seattle,Wash., for the A. F. of L.Mr. James A. Duncan,of Seattle,Wash., for the I. A. M. andMachinistsWelders.Mr. Max E. Halpern,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Brotherhood of Weldors, Cut-ters & Helpers of America,' herein called the United, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Truck Welding Company, Inc., Seattle, Wash-ington, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice 2 before1The name of the United was amended at the hearing to read as above.'Copies of the notice of hearing were served upon the Company, the United, and upon In-ternational Association of Machinists, Local No. 79, and Auto Mechanics, Local No. 289,herein called the Machinists and Auto Mechanics respectively ; International Association ofMachinists,Welders Union, Local No. 1351, herein called the Machinists Welders ; AutoSheet Metal Workers' Local Union 387, herein called the Sheet Metal Workers ; Interna-tional Brotherhood of Boilermakers, Iron Shipbuilders and'Helpers of America, Local No.43 N. L. R. B., No. 23.206 TRUCK WELDING COMPANY, INC.207Daniel R. Dimick, Trial Examiner.Said hearing was held at SeattleWashington, on March 13 and 14, 1942.The Company, the United,and the A. F. of L. appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.On February23, 1942, counsel for the A. F. of L. filed a formal motion with theRegional Director for the Nineteenth Region requesting that thepetition be dismissed.Said motion *as renewed at the close of thehearing.The Trial Examiner reserved ruling on the motion.Themotion is hereby denied.During the course of the hearing counselfor the A. F.-of L. requested that the Board hold the decision hereinin abeyance pending its decision in several companion cases, includ-ingMatter of Washington Metal Trades, Inc.andUnited Brother-hood of Weldors, Cutters d Helpers of America,Case No. R-3886(XIX R-865), decided simultaneously herewith. , In view of thesimilarity of issues presented in the instant case and inMatter ofWashington Metal Trades, Inc.,the Board directed that a hearingbe held before the Board for the purpose of oral argument in bothcases.Pursuant to notice duly served upon all tM parties, a hearingwas held for the purpose of oral'argument before the Board on July16, 1942, at Washington, 'D. C.' The United and the A. F. of - L.appeared by counsel, participated, and presented oral 'argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTruck Welding Company, Inc., a corporation organized under thelaws of the State of Washington, maintains its principal office andplace of business in Seattle, Washington, where it is engaged in themanufacture, installation, and repair of truck bodies, tanks, andframes.During the year,1941 the Company purchased raw mate-rials, consisting of structural steel, plates, bars, pumps, hoists, meters,hose, rivets, and valves, valued in excess of $45,000, approximately50 percent of which was shipped from points outside the State ofWashington.During this same period the Company manufacturedfinished products valued in excess of $100,000, all of which was -soldlocally, but 25 percent of which was shipped by the purchaserswithout further processing, to points outside the State of Washington.104, herein called the Boilermakers;and International Brotherhood of Blacksmiths, DropForgers and Helpers, Local No. 106, herein called the Blacksmiths.All of said unions ap-peared hereinexcept theMachinists;however, theInternational Association of Machinists,herein called the I. A. M., entered an appearance.All of the foregoing unions except theMachinists Welders are herein collectively referred to as the A.F. of L. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONSINVOLVEDUnited Brotherhood of Weldors, Cutters & Helpers of America isan unaffiliated labor organization, admitting to membership welders,burners, and their helpers.International Association of Machinists, Welders Union, Local No.1351, is a labor organization affiliated with the American Federationof Labor, admitting to membership only welders.International Association of Machinists, Local No. 79, -and AutoMechanics Local No. 289; Auto Sheet Metal Workers' Local Union387; International Brotherhood of Boilermakers, Iron Shipbuildersand Helpers of America, Local No. 104; and International Brother-hood of Blacksmiths, Drop Forgers and Helpers, Local No. 106, arelabor organizations affiliated with the American Federation 'of Labor,admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONDuring the month of December 1941, the United requested theCompany to recognize it as exclusive representative of certain em-ployees of the Company and to negotiate a collective bargainingagreement.The Company refused, asserting that it was bound byexisting agreements `with the Auto Mechanics and the MachinistsWelders, covering the employees in question.On December 19, 1941,the United filed its petition herein.On April 24, 1941, the Company entered into a contract with theAuto Mechanics covering "Journeymen Assemblymen, Specialists(Class A) and Specialists (Class B)." 3The contract was to remainin effect until April 1, 1942, and from year to year thereafter, unlesseither party gave 30 days' prior notice of termination.Similar con-tracts had been made between the parties since 1926.Also on April24, 1941, a contract was made between the Company and the Machin-istsWelders, covering "JourneymenWelders," the provisions ofwhich paralleled the provisions of the above-mentioned contract andrecited that the contract would remain in effect until April 1, 1942,and be automatically renewed from year to 'year thereafter unlesswritten notice of a desire to change, modify, or terminate was given30 days prior to the date of expiration.This contract likewise re-placed a prior contract between. the parties.Since the term of thesecontracts has now expired and since both the Company and the con-tracting unions had notice of the claim of the United prior to theThe President of the Company defined a specialist as a helper for the mechanics, butnot for the welders. TRUCK WELDING COMPANY, INC.209effective renewal date of the contracts, it is clear that neither contractconstitutes a bar to a present determination of representatives.During the course -of the hearing, evidence was submitted to theTrial Examiner, .from which it' appears that the United and theAuto Mechanics both represent a substantial number of the employeesof the Company in the unit hereinafter found to be, appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6)' and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNIT ' -The United requests a unit of the four welders employed by theCompany.5The A. F. of L. contends that the unit is inappropriateand urges dismissal of the petition.The Company takes no positionwith respect to the propriety of the proposed unit.The Company operates a welding and general repair shop and atthe time, of the hearing employed 17 production employees, classifiedon its pay roll as: 4 welders, 5 mechanics, 4 helpers, 1 sheet metalworker, 1 blacksmith, 1 boilermaker who also serves as foreman, anda second foreman.'The Company handles truck tanks on one side ofthe shop and truck bodies on the other side under the supervisionof the separate foremen, although the mechanics and their helperswho lay out and assemble the material' upon which their work is'performed and the welders who, while these materials are in posi-tion for assembly, do the necessary tacking and welding, work onboth sides of the shop.The welders utilize'in their work 4 stationaryand 1 portable electric arc-welding machines. In addition the weldersspend a small amount of their time in burning or heating, using theoxyacetylene torch.All the other production employees use the4A statement of the Trial Examiner made during the hearing,shows that the Unitedsubmitted two statements of designation,dated respectively December 11, 1941, andMarch 4,1942,indicating that the four welders employed by the Company wish to be rep-resented by the United.The Trial Examiner's statement also shows that the Auto Me-chanics submitted four application-for-membership cards, dated February 11, 1942, threeof which bear apparently genuine signatures of persons listed on the Company's pay rollof February 28, 1942, as nelders,and one as a helper.Other than the contract between the Company and the Machinists welders no evidencewas submitted by the Machinists welders of its representation of any of the weldersNoevidence was submitted by the Blacksmiths,the Boilermakers,or the Sheet Metal workersas to their representation except that the record discloses that these unions represent,respectively,the blacksmith,the boilermaker,and the sheet metal worker employed by theCompany.51n its petition the United alleged that the appropriate unit consisted of "all welders,cutters(burners),and helpers and leadmen who work in connection therewith."Whenitwas disclosed at the hearing that the Company employs no cutters, burners, welders'helpers, or leadmen, the United restricted its request to a unit of welders only.6One of the four welders was recently employed and does not appear on the Company'spay roll of February 28, 1942; nor does the blacksmith appear on this pay roll due toabsence on account of illness.481039-42-vol. 43-14 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDoxyacetylene torch to cut metals or to shape them, from 1/10th to3/10ths of their time, but they do not use the electric arc-weldingmachines.Prior to 19,37, the Company had 'entered into separate agreementswith the AutoMechanics covering the welders who operated theelectric arc-welding machines.Subsequent to the organization of aseparate welders' local by the Machinists in 1937,7 the Companyentered" into contracts with the MachinistsWelders covering thesesame employees.As is more fully'stated inMatter of WashingtonMetal Trades, Inc.,the Machinists Welders was dissolved in Febru-ary 1942.According to the representative of the I. A. M., just'prior to the suspension of the Machinists Welders' local, the con-tract between the Company and the Machinists Welders was assignedto the Auto Mechanics and the International Association of- Machin-ists.Irrespective of the effectiveness or validity of the assignment,it is sufficient to note that the contract covering exclusively the weld-ers who operate the electric arc-welding machines, was continued ineffect even after,the suspension of a local limited to welders.Thus the issue presented in this case is vastly different from thatpresented inMatter of Washington Metal Trades, Inc.Here a groupof employees, whose work differs in essential respects from that ofother production employees in the shop and who have consistentlyacted and been recognized as an appropriate bargaining unit, merelyseek an opportunity to select a bargaining representative.Underthese circumstances, we find that the welders employed by the Com-pany, excluding all other maintenance and production employees,office and clerical employees, and supervisors, constitute a unit appro-priate for the purposes of collective bargaining, within themeaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning repre-sentation can best be resolved by an election by secret ballot.TheA. F. of L. has requested to be designated on the ballot as the Ameri-can Federation of Labor.We hereby grant the request and 'shallso direct.The United assigned no reason for its request that eligibility tovote be determined as of the pay-roll date immediately precedingthe hearing herein.Accordingly, we shall follow our usual practiceand direct that those eligible to vote in' the election shall be theemployees in the appropriate unit who were employed during the7SeeMatter of Washington Metal Trades;Inc,andUnited Brotherhood of Weldors,Cotters d Helpers of America,decision issued this day TRUCK WELDING COMPANY, INC.211pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forthin the Direction.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain-representatives for the purposes of, collective bargainingwith Truck Welding Company, Inc., Seattle, Washington, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30), days from the date of this Direction, under thedirection and supervision of the Regional Director for the Nine-teenth Region, acting in this matter as agent for the National Labor'Relations Board, and subject to Article III, Section 9, of -said Rulesand Regulations, among the employees in the unit-found appropri-ate in Section IV,above, who were, employed by the Company duringthe pay-roll period immediately preceding the date of this Direction,including any, such employees who did not work during such pay-roll period ,because they were ill or on vacation or in the active mili-tary service or training of the United States, or temporarily laidoff, but excluding any who have since quit or been discharged forcause, to determine whether they desire to be represented by UnitedBrotherhood of Weldors, Cutters & Helpers of America, or by theAmerican Federation of Labor, or by neither,